Exhibit 10.5(v)
DIEBOLD, INCORPORATED
401(k) RESTORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Amended and Restated January 1, 2008

 



--------------------------------------------------------------------------------



 



DIEBOLD, INCORPORATED
401(K) RESTORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Amended and Restated January 1, 2008
Table of Contents

         
ARTICLE I PLAN
    1  
ARTICLE II PURPOSE OF THE PLAN
    1  
ARTICLE III DEFINITIONS
    1  
(1) “Affiliate”
    1  
(2) “Annual Compensation”
    2  
(3) “Annual Incentive Bonus”
    2  
(4) “Base Salary”
    2  
(5) “Basic Matching Contribution Account”
    2  
(6) “Beneficiary”
    2  
(7) “Board”
    2  
(8) “Change in Control”
    2  
(9) “Change in Control Benefit”
    2  
(10) “Code”
    2  
(11) “Committee”
    2  
(12) “Company”
    2  
(13) “Company Service”
    2  
(14) “Death Benefit”
    3  
(15) “Deferral Election”
    3  
(16) “Deferred Compensation”
    3  
(17) “Deferred Compensation Account”
    3  
(18) “Disability Benefit”
    3  
(19) “Early Retirement Age”
    3  
(20) “Employer”
    3  
(21) “Enhanced Matching Contribution Account”
    3  
(22) “Normal Retirement Age”
    3  
(23) “Participant”
    3  
(24) “Plan”
    3  

(i) 



--------------------------------------------------------------------------------



 



         
(25) “Plan Account”
    3  
(26) “Plan Year”
    3  
(27) “Retirement Benefit”
    3  
(28) “Separation from Service”
    3  
(29) “Specified Employee”
    4  
(30) “Spouse”
    4  
(31) “Termination for Cause”
    4  
(32) “Termination of Employment”
    5  
(33) “Total Disability”
    5  
(34) “Vested Benefit”
    5  
ARTICLE IV ELIGIBILITY, PARTICIPATION AND VESTING
    5  
(a) Eligibility for Participation in the Plan
    5  
(b) Eligibility for Benefits
    6  
(c) Vesting
    6  
(d) Forfeiture of Plan Benefits
    6  
ARTICLE V PARTICIPANT DEFERRALS
    6  
(a) Eligibility to Defer
    6  
(b) Participant Deferrals
    7  
(c) Rules Regarding Deferral Elections
    7  
(d) Performance Based Compensation
    7  
(e) Evergreen Deferral Election
    7  
(f) Deferred Compensation Account
    8  
ARTICLE VI MATCHING CONTRIBUTIONS AND EARNINGS
    8  
(a) Basic Matching Contributions
    8  
(b) Enhanced Matching Contributions
    8  
(c) Timing of Employer Matching Contributions
    8  
(d) Investment Earnings
    9  
ARTICLE VII RETIREMENT BENEFITS
    9  
(a) Qualification of Benefit
    9  
(b) Computation of Amount of Retirement Benefit
    9  
ARTICLE VIII VESTED BENEFIT
    9  
(a) Qualification for Benefit
    9  
(b) Computation of Amount of Vested Benefit
    9  

(ii) 



--------------------------------------------------------------------------------



 



         
ARTICLE IX DISABILITY BENEFIT
    10  
(a) Qualified for Benefit
    10  
(b) Computation of Amount of Disability Benefit
    10  
ARTICLE X BENEFIT UPON CHANGE IN CONTROL
    10  
(a) Qualification for Benefit
    10  
(b) Change in Control
    10  
(c) Computation of Amount of Change in Control Benefit
    12  
ARTICLE XI DEATH BENEFIT
    12  
(a) Qualification for Benefit
    12  
(b) Computation of Amount and Form of Distribution of the Death Benefit
    12  
ARTICLE XII FORM AND TIMING OF PAYMENT
    12  
(a) Automatic Form of Payment
    12  
(b) Timing of Benefit Payment
    12  
(c) Delay of Payment
    13  
ARTICLE XIII PLAN ADMINISTRATION
    13  
(a) Administration by Committee
    13  
(b) Powers of the Committee
    13  
(c) Committee Actions
    13  
(d) Claims and Review Procedure
    14  
(e) Deadline to File Claim
    16  
(f) Exhaustion of Administrative Remedies
    16  
(g) Deadline to File Legal Action
    16  
(h) Knowledge of Fact by Participant Imputed to Beneficiary
    16  
(i) Information Furnished by Participants
    16  
ARTICLE XIV MISCELLANEOUS
    17  
(a) Funding
    17  
(b) No Guaranty of Benefits
    17  
(c) Assignments and Restrictions
    17  
(d) Headings
    18  
(e) Employment
    18  
(f) Applicable Law
    18  
(g) Binding Effect on Employer, Participants, Spouses and Their Successors
    18  
(h) Participant Information
    18  

(iii) 



--------------------------------------------------------------------------------



 



         
(i) Incapacity
    19  
(j) Code Section 409A
    19  
ARTICLE XV AMENDMENT AND TERMINATION
    19  
(a) Amendment
    19  
(b) Termination
    19  

(iv) 



--------------------------------------------------------------------------------



 



DIEBOLD, INCORPORATED
401(k) RESTORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Amended and Restated January 1, 2008
ARTICLE I
PLAN
The Diebold, Incorporated 401(k) Restoration Supplemental Executive Retirement
Plan (the “Plan”) was adopted effective as of January 1, 2007. The Plan is being
amended as of January 1, 2008 to comply with final regulations under Code
Section 409A, as enacted by the American Jobs Creation Act of 2004.
ARTICLE II
PURPOSE OF THE PLAN
This Plan was created for the principal purpose of providing retirement income
for a select group of executive and highly compensated management employees,
within the meaning of Section 201(2), 301(a)(3) and 401(a)(1) of ERISA, of
Diebold, Incorporated and its subsidiary organizations. It is intended to
supplement benefits payable under the Diebold, Incorporated 401(k) Savings Plan,
as well as benefits payable under the Federal Social Security Act and certain
other deferred compensation arrangements. The Plan is intended to comply with
Section 409A of the Internal Revenue Code. During the period from January 1,
2007 (the original effective date) and until the effective date of this
Restatement, the Plan was operated in good faith compliance with IRS Notice
2005-1, proposed regulations under Code Section 409A, and other applicable
guidance.
ARTICLE III
DEFINITIONS

(a)   The following definitions shall apply with respect to this Plan:

  (1)   “Affiliate” shall mean any entity included with the Company in a
controlled group of corporations or trades or businesses under common control
within the meaning of Code §414(b) or §414(c), an affiliated service group
within the meaning of Code §414(n), or any other entity required to be
aggregated with the Company under Code §414(o). For all purposes under this
Plan, in applying Code §1563(a)(1), (2) and (3) for purposes of determining the
Company’s Affiliates under Code §414(b), the language “at least 80%” shall be
applied as it appears in those sections, and in applying Treas. Reg. §1.414(c)-2
for purposes of determining trades or business

1



--------------------------------------------------------------------------------



 



(whether or not incorporated) that are under common control for purposes of Code
§414(c), the language “at least 80%” shall be used as it appears in such
regulation.

  (2)   “Annual Compensation” shall mean a Participant’s Base Salary from an
Employer for any Plan Year including any amounts excluded from the Participant’s
gross income as a deferral under a nonqualified deferred compensation plan of
the Company pursuant to a salary reduction agreement plus the Participant’s
Annual Incentive Bonus in the calendar year in which it is paid. Annual
Compensation also includes amounts paid to individuals who are citizens or
residents of the United States and who are employees of, or provide services to,
a foreign Affiliate of the Company to which an agreement entered into by the
Company under Code Section 3121(1) applies.

  (3)   “Annual Incentive Bonus” shall mean the bonus payable to the Participant
under the Diebold, Incorporated Annual Incentive Compensation Plan determined
before reduction for any contribution to the Qualified 401(k) Plan.     (4)  
“Base Salary” shall mean the Participant’s regular annual salary determined
before reduction for any contributions by the Participant to the Qualified
401(k) Plan.     (5)   “Basic Matching Contribution Account” shall mean the
Participant’s account which holds Basic Matching Contributions made to a
Participant under Article VI, as adjusted for earnings or losses thereon.    
(6)   “Beneficiary” shall mean a person or entity designated by the Participant
to receive the Death Benefit payable under this Plan, as are outlined in
Article XI. A Beneficiary may, but is not required to, designate a Spouse as the
Beneficiary.     (7)   “Board” shall mean the Board of Directors of Diebold,
Incorporated.     (8)   “Change in Control” shall have the meaning assigned to
such term in Article X.     (9)   “Change in Control Benefit” shall mean the
benefit determined in accordance with Article X.     (10)   “Code” shall mean
the Internal Revenue Code of 1986, as amended from time to time.     (11)  
“Committee” shall mean the Compensation Committee of the Board, as such
Committee may be constituted from time to time.     (12)   “Company” shall mean
Diebold, Incorporated.     (13)   “Company Service” shall mean years of
employment (measured in years and completed months) with an Employer.

2



--------------------------------------------------------------------------------



 



  (14)   “Death Benefit” shall mean the benefit determined in accordance with
Article XI hereof.     (15)   “Deferral Election” shall mean a written election
form on which a Participant may elect to defer under the Plan a portion of his
Annual Compensation.     (16)   “Deferred Compensation” shall mean the amounts
of Annual Compensation actually deferred by a Participant pursuant to a timely
written Deferral Election.     (17)   “Deferred Compensation Account” shall mean
the Participant’s account which holds the amounts deferred by the Participant
under Article V, as adjusted for earnings or losses thereon.     (18)  
“Disability Benefit” shall mean the benefit determined in accordance with
Article IX hereof.     (19)   “Early Retirement Age” shall mean the date at
which the Participant has attained age 55 and, if the Participant is eligible
for an Enhanced Matching Contribution, completed three years of Company Service.
    (20)   “Employer” shall mean (a) the Company or its successors, and (b) an
Affiliate which may specifically adopt this Plan with the consent of the
Company, or its successors.     (21)   “Enhanced Matching Contribution Account”
shall mean the Participant’s account which holds Enhanced Matching Contributions
made to a Participant under Article VI, as adjusted for earnings or losses
thereon.     (22)   “Normal Retirement Age” shall mean age 65.     (23)  
“Participant” shall mean any executive, or highly paid management employee of an
Employer who is selected to participate in this Plan pursuant to the provisions
of Article IV.     (24)   “Plan” shall mean this Diebold, Incorporated 401(k)
Restoration Supplemental Executive Retirement Plan, as in effect from time to
time.     (25)   “Plan Account” shall mean the Participant’s account balance
under the Plan which shall equal the total amount of the Deferred Compensation
Account and the Basic Matching Contribution Account or the Enhanced Matching
Contribution Account, as applicable.     (26)   “Plan Year” shall mean January 1
through December 31.     (27)   “Retirement Benefit” shall mean the benefit
payable under Article VII hereof.     (28)   “Separation from Service” shall
mean a Participant dies, retires, or otherwise has a Termination of Employment
from the Employer. A Separation from Service shall

3



--------------------------------------------------------------------------------



 



not be considered to have occurred if the Participant’s employment relationship
is treated by the Employer as continuing while the Participant is on military
leave, sick leave, or other bona fide leave of absence if such period of leave
does not exceed 6 months or, if longer, so long as the individual’s right to
reemployment is provided by statute or by contract. If the period of leave
exceeds 6 months and such reemployment rights are not provided, the employment
relationship is deemed to terminate on the first date immediately following such
6-month period. Whether a Separation from Service has occurred will be
determined in accordance with the requirements of Code §409A.

  (29)   “Specified Employee” shall mean a key employee as defined in Code
Section 416(i) as further interpreted by the Treasury Regulations issued under
Code Section 409A.     (30)   “Spouse” shall mean the surviving spouse of a
Participant at the time of his death, but only if the Participant and such
spouse were married at least one year prior to the Participant’s Separation from
Service.     (31)   “Termination for Cause” shall mean Participant’s Termination
of Employment by an Employer due to the Participant’s:

  (i)   intentional act of fraud, embezzlement or theft in connection with his
duties or in the course of his employment with the Employer;     (ii)  
intentional wrongful damage to property of the Employer;     (iii)   intentional
wrongful disclosure of secret processes or confidential information of the
Employer; or     (iv)   intentional wrongful engagement in any competitive
activity which would constitute a material breach of the duty of loyalty to the
Employer and any such at shall have been materially harmful to the Employer.

For purposes of the Plan, no act, or failure to act, on the part of the
Participant shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done, or
omitted to be done, by the Participant not in good faith or without reasonable
belief that his action or omission was not in or opposed tot eh best interest of
the Employer. Notwithstanding the foregoing, a Participant shall not be deemed
to have been Terminated for Cause hereunder unless and until there shall have
been delivered to the Participant a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the Board then in office at
a meeting of the Board called and held for such purposes, finding that, in the

4



--------------------------------------------------------------------------------



 



good faith opinion of the Board, the Participant had committed an act set forth
above and specifying the particulars thereof in detail. The Participant shall
receive reasonable notice and an opportunity for the Participant, together with
his counsel, to be heard before the Board. Nothing herein shall limit the right
of the Participant or his Beneficiaries to contest the validity or propriety of
any such determination.

  (32)   “Termination of Employment” shall mean the severing of employment with
the Employer, voluntarily or involuntarily. A Participant is presumed to have
incurred a Termination of Employment from the Employer where the facts and
circumstances indicate that the Employer and the Participant reasonably
anticipated that no further services would be performed after a certain date or
the level of bona fide services the Participant would perform after such date
would permanently decrease to 20% or less of the average level of services over
the immediately preceding 36-month period (or the full period of such services,
if less than 36 months). A Termination of Employment will be determined in
accordance with treasury Regulation 1.409A-1(h)(l)(ii).     (33)   “Total
Disability” shall mean a physical or mental impairment that causes a Participant
to be unable to engage in any substantial gainful activity, which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months. Such determination of disability may be made by the
Social Security Administration or may be made pursuant to the Company’s long
term disability insurance program.     (34)   “Vested Benefit” shall mean the
benefit determined in accordance with Article VII hereof.

(b)   Throughout this Plan, and whenever appropriate, the masculine gender shall
be deemed to include the feminine and neuter, the singular shall be deemed to
include the plural and vice versa.

ARTICLE IV
ELIGIBILITY, PARTICIPATION AND VESTING

(a)   Eligibility for Participation in the Plan. The Chief Executive Officer of
the Company shall nominate executive or highly paid management employees of the
Employer whose compensation exceeds the limit set forth under Section 401(a)(17)
of the Internal Revenue Code for participation in the Plan. The Committee shall
make the final decision as to those

5



--------------------------------------------------------------------------------



 



executives or highly paid management employees who shall become Participants in
the Plan. Newly appointed executive or highly paid management employee shall
become Participants in the Plan effective as of the next following January 1.

(b)   Eligibility for Benefits. A Participant shall be entitled to receive a
Retirement Benefit (or have a Retirement Benefit provided for his surviving
Spouse or Beneficiary) only if he satisfies the conditions of this Article IV
and satisfies the qualification requirements of any of the Articles under the
Plan to become eligible to receive a benefit thereunder.   (c)   Vesting. A
Participant shall be vested in the Enhanced Matching Contribution Account upon
attaining three years of Company Service, upon meeting the requirements for a
Disability Benefit or Change in Control Benefit hereunder, or upon attaining age
65. A Participant shall always be 100%, fully vested in the Deferred
Compensation Account and the Basic Matching Contribution Account.   (d)  
Forfeiture of Plan Benefits. In the absence of a Change in Control or a finding
of Total Disability, a Participant’s participation shall cease and no Employer
Matching Contributions under this Plan shall be payable:

  (i)   to a Participant if the Participant:

  (A)   voluntarily terminates employment before completing at least three years
of Company Service; or     (B)   fails to give an Employer six months written
advance notice of his pending voluntary Termination of Employment if he is
leaving Diebold prior to age 55 (or three months written advance notice if he is
leaving Diebold at age 55 or later); or     (C)   is Terminated for Cause; or

  (ii)   to a Participant’s Spouse or Beneficiary, if the Participant:

  (A)   dies prior to satisfying the requirements for a Death Benefit under
Article XI; or     (B)   is Terminated for Cause.

ARTICLE V
PARTICIPANT DEFERRALS

(a)   Eligibility to Defer. A Participant may elect to defer receipt of all or a
specified portion of his or her Annual Compensation in excess of the IRS pay
limits under Section 401(a)(17) of the Code for a calendar year in accordance
with Section (b) of this Article. A

6



--------------------------------------------------------------------------------



 



Participant’s entitlement to defer shall cease in the year following the year in
which he or she ceases to be a Participant.

(b)   Participant Deferrals. For each Plan Year a Participant may elect to make
a Deferral Election of his Annual Compensation as follows:

  1.   Base Salary. A Participant may elect to contribute from 1% to 50% of his
Base Salary.     2.   Annual Incentive Bonus. A Participant may elect to
contribute 1% to 100% of his Annual Incentive Bonus.

(c)   Rules Regarding Deferral Elections. Each Deferral Election made by a
Participant shall be subject to the following rules:

  1.   Timing of Deferral Election. Each Participant may elect to defer Annual
Compensation which he would otherwise become entitled to receive by filing a
Deferral Election. For deferrals of Base Salary, such Deferral Election must be
filed not later than December 31 of the Plan Year prior to the beginning of the
Plan Year to which such Deferral Election applies. For deferrals of Annual
Incentive Bonus, such Deferral Election must be filed not later than December 31
of the Plan Year prior to the beginning of the Plan Year to which such Annual
Incentive Bonus is earned.

  2.   Irrevocable. Each Participant’s Deferral Election for a Plan Year shall
be irrevocable and shall remain in effect for all such Annual Compensation paid
during such Plan Year. Notwithstanding the foregoing, a Participant’s
contributions to the Plan shall cease upon the occurrence of any of the
following events:

  (i)   The Participant’s Total Disability; or     (ii)   The Participant’s
death.

(d)   Performance Based Compensation. Notwithstanding the foregoing provisions
of this Article V, with respect to any “performance-based” compensation (as
determined by the Company in accordance with Section 409A of the Code) based on
services performed over a period of at least 12 months, the Company may, in its
sole discretion, permit a Participant to complete and deliver an Election
Agreement to the Secretary of the Company no later than six months before the
end of such period.

(e)   Evergreen Deferral Election. A Deferral Election that is timely delivered
shall be effective for the succeeding year and, except as otherwise specified by
a Participant in the Deferral Election, shall continue to be effective from year
to year until revoked or modified by written notice to the Secretary of the
Company. To be effective for a Plan Year, a

7



--------------------------------------------------------------------------------



 



revocation or modification of a Deferral Election must be delivered prior to the
date that an initial election would be required to be delivered under either
Section (c) or (d) above.

(f)   Deferred Compensation Account. In connection with a Participant’s first
Deferral Election pursuant to the terms of the Plan, the Company shall establish
a Deferred Compensation Account on its books. The Deferred Compensation Account
shall be used to record the Participant’s Deferred Compensation, Employer Basic
or Enhanced Matching contributions as applicable, and any Investment Earnings
credited thereon.

ARTICLE VI
MATCHING CONTRIBUTIONS AND EARNINGS

(a)   Basic Matching Contributions. For each Plan Year a Participant hired prior
to July 1, 2001 shall be entitled to receive a Company Basic Matching
Contribution equal to the sum of the following:

  (1)   60% times the Participant’s Deferred Compensation for the calendar year
that does not exceed three percent (3%) of his Annual Compensation in excess of
the IRS limits imposed by 401(a)(17) of the Code for the calendar year; plus

  (2)   40% times the Participant’s Deferred Compensation for the calendar year
that exceeds three percent (3%) but not six percent (6%) of his Annual
Compensation in excess of the IRS limits imposed by 401(a)(17) of the Code for
the calendar year.

Matching contributions made pursuant to the above shall be deposited in the
Participant’s Basic Matching Contribution Account as stated in Sections (c) and
(d) below.

(b)   Enhanced Matching Contributions: For each Plan Year a Participant hired on
or after July 1, 2001 shall be entitled to receive a Company Enhanced Matching
Contribution equal to the sum of the following:

  (1)   100% times the Participant’s Deferred Compensation for the calendar year
that does not exceed three percent (3%) of his Annual Compensation in excess of
the IRS limits imposed by 401(a)(17) of the Code for the calendar year; plus

  (2)   60% times the Participant’s Deferred Compensation for the calendar year
that exceeds three percent (3%) but not six percent (6%) of his Annual
Compensation in excess of the IRS limits imposed by 401(a)(17) of the Code for
the calendar year.

Matching contributions made pursuant to the above shall be deposited in the
Participant’s Enhanced Matching Contribution Account as sated in sections
(c) and (d) below.

(c)   Timing of Employer Matching Contributions. Notwithstanding provisions of
this Article VI, a Company Basic Matching Contribution or Enhanced Matching
Contribution shall not be made on behalf of any Participant who is not employed
on the last day of the calendar year; provided, however, if the Participant
incurs a Termination of Employment as

8



--------------------------------------------------------------------------------



 



a result of death, Total Disability, retirement or a Change in Control, a
matching contribution shall be made on behalf of the Participant for such Plan
Year.

(d)   Investment Earnings. Participant Deferred Compensation made pursuant to
Article V will be deposited as soon as administratively possible after the
payroll period in which the Participant Deferred Compensation is made and
Matching Contributions made pursuant to Article VI above will be deposited as
soon as administratively possible after the end of the calendar year to which
the contribution applies and will be held in the Participant’s Plan Account in a
rabbi trust as set forth in Article XIV(a). Contributions will be invested in
the investment funds selected by the Participant under the Diebold, Incorporated
401(k) Savings Plan. Any change in the investment funds selected under the
Diebold, Incorporated 401(k) Savings Plan will proportionately affect the
Participant’s Plan Account of this Plan.

ARTICLE VII
RETIREMENT BENEFITS

(a)   Qualification for Benefit. Subject to the provisions of Article IV, a
Participant who attains his Normal Retirement Age or Early Retirement Age while
employed by an Employer shall be eligible to retire and receive a Retirement
Benefit payable as set forth in Article XII.

(b)   Computation of Amount of Retirement Benefit. A Participant who retires on
or after attaining his Normal Retirement Age or Early Retirement Age shall be
entitled to receive a Retirement Benefit equal to his Plan Account.

ARTICLE VIII
VESTED BENEFITS

(a)   Qualification for Benefit. Subject to the provisions of Article IV, a
Participant who has a Termination of Employment before he reaches Normal
Retirement Age or Early Retirement Age and has completed 3 years of Company
Service (if he was eligible for the Enhanced Matching Contribution) shall be
entitled to receive a Vested Benefit equal to his Plan Account payable as set
forth in Article XII.

(b)   Computation of Amount of Vested Benefit. A Participant who is eligible for
a Vested Benefit shall be entitled to receive a Vested Benefit equal to his Plan
Account.

9



--------------------------------------------------------------------------------



 



ARTICLE IX
DISABILITY BENEFIT

(a)   Qualified for Benefit. Subject to the provisions of Article IV, a
Participant who has a Termination of Employment before he reaches his Normal
Retirement Age or Early Retirement Age by reason of his Total Disability shall
be eligible to receive a Disability Benefit payable as set forth in Article XII.

(b)   Computation of Amount of Disability Benefit. A Participant who is eligible
for a Disability Benefit shall be entitled to receive a Total Disability Benefit
equal to his Plan Account.

ARTICLE X
BENEFIT UPON CHANGE IN CONTROL

(a)   Qualification for Benefit. A Participant who (1) has a Termination of
Employment with the Employer within 24 months following a Change in Control and
(2) is not at the time of such Termination of Employment eligible for a
Retirement Benefit, Vested Benefit or Disability Benefit, shall be eligible for
a Change in Control Benefit payable as set forth in Article XII.

(b)   Change in Control shall mean that:

  (i)   The Company is merged or consolidated or reorganized into or with
another corporation or other legal person, and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the securities of such corporation or person that are outstanding
immediately following the consummation of such transaction is held in the
aggregate by the holders of Voting Stock (as hereinafter defined) of the Company
immediately prior to such transaction.

  (ii)   The Company sells or otherwise transfers all or substantially all of
its assets to any other corporation or other legal person, and as a result of
such sale or transfer less than a majority of the combined voting power of the
securities of such corporation or person that are outstanding immediately
following the consummation of such sale or transfer is held in the aggregate by
the holders of Voting Stock (as hereinafter defined) of the Company immediately
prior to such sale or transfer.

  (iii)   There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report) thereto, each as promulgated pursuant to the
Securities and Exchange of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the

10



--------------------------------------------------------------------------------



 



Exchange Act) has become the beneficial owner (as the term “beneficial owner” is
defined under Rule 13d-3 or any successor rule or regulation promulgated under
the Exchange Act) of securities representing 20 percent or more of the combined
voting power of the then-outstanding securities entitled to vote generally in
the election of directors of the Company (the “Voting Stock”);

  (iv)   The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has or may have occurred or will or may
occur in the future pursuant to any then-existing contract or transaction; or

  (v)   If during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority of the members thereof, unless the election or
the nomination for election by the Company’s stockholders, of each member of the
Board first elected during such period was approved by a vote of at least
two-thirds of the member of the Board then still in office who were members of
the Board at the beginning of any such period.

Notwithstanding the foregoing provisions of subsection (iii) or (iv) hereof, a
“Change in Control” shall not be deemed to have occurred for purposes of this
Plan, either (1) solely because the Company, a Subsidiary, or any
Company-sponsored employee stock ownership plan or other employee benefit plan
of the Company, files or becomes obligated to file a report or a proxy statement
under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A
(or any successor schedule, form or report or item therein) under the Exchange
Act, disclosing beneficial ownership by it of shares of Voting Stock, whether in
excess of 20 percent or otherwise, or because the Company reports that a change
in control of the Company has or may have occurred or will or may occur in the
future by reason of such beneficiary ownership or (2) solely because of a change
in control of any Subsidiary by which any Participant may be employed.
Notwithstanding the foregoing provisions of subsections (i-iv) hereof, if, prior
to any event described in subsections (i-iv) hereof that may be instituted by
any person who is not an officer or director of the Company, or prior to any
disclosed proposal that may be instituted by any person who is not an officer or
director of the Company that could lead to any such event, management proposes
any structuring of the Company that ultimately leads to an event described in
subsections (i-iv)

11



--------------------------------------------------------------------------------



 



hereof pursuant to such management proposal, than a “Change in Control” shall
not be deemed to have occurred for purposes of the Plan.

(c)   Computation of Amount of Change in Control Benefit. A Participant who is
eligible for a Change in Control Benefit shall be entitled to receive a Change
of Control Benefit equal to his Plan Account.

ARTICLE XI
DEATH BENEFIT

(a)   Qualification for Benefit. Subject to the provisions of Article IV, if a
Participant dies before commencing to receive payment of a benefit under the
Plan, the Beneficiary of such deceased Participant shall be eligible to receive
a Death Benefit as set forth in Article XII.

(b)   Computation of Amount and Form of Distribution of the Death Benefit. The
Death Benefit shall be equal in amount to the Participant’s Plan Account.

ARTICLE XII
FORM AND TIMING OF PAYMENT

(a)   Automatic Form of Payment. Any Retirement Benefit payable under the Plan
shall be paid in a single lump sum.

(b)   Timing of Benefit Payment.

  (i)   Retirement Benefits, Vested Benefit and Change in Control Benefits under
Articles VII, VIII and X respectively shall be made on the first day of the
month following the later of the month the Participant attains age 55 or the
Participant’s Separation from Service; provided, however, if Participant is a
Specified Employee, payment shall not be made prior to the first day of the
month which follows the expiration of six (6) months from the Participant’s
Separation from Service.

  (ii)   Disability Benefits under Article IX shall be made on the first day of
the month following the month in which the Participant’s Termination of
Employment due to Total Disability occurs.

  (iii)   Death Benefits under Article XI shall be made on the first day of the
month following the month of Participant’s death.

(c)   Notwithstanding the foregoing, any Retirement Benefit payable hereunder
will be treated as made as stated herein if the payment is made at such time or
a later date within the same calendar year or, if later, by the 15th day of the
third calendar month following such date.

12



--------------------------------------------------------------------------------



 



(d)   Delay of Payment. Notwithstanding this Article XII the Company may delay
the payment of all or any portion of the Participant’s Retirement Benefit as
follows:

  (i)   The Committee reasonably anticipates that if the Retirement Benefits
were made as scheduled, the Company’s deduction with respect to such payments
would not be permitted under Section 162(m) of the Code; provided such payments
are then made during the Participant’s first taxable year in which the Committee
reasonably anticipates that the Company’s deduction would not be barred by
application of Section 162(m) of the Code.

  (ii)   The Committee reasonably anticipates that making scheduled payments
would violate Federal Securities laws or other applicable laws; provided such
payments are then made at the earliest date at which the Committee reasonably
contemplates that making the scheduled payments will not cause such a violation.

ARTICLE XIII
PLAN ADMINISTRATION

(a)   Administration by Committee. The Committee shall be charged with the
administration of the Plan.

(b)   Powers of the Committee. The Committee shall have all such powers as may
be necessary to discharge its duties relative to the administration of the Plan,
including, by way of illustration and not limitation, discretionary authority to
interpret and construe the Plan, to determine and decide all questions of fact,
and all disputes, arising under the Plan including, but not limited to, the
eligibility of any employee to participate hereunder, the validity of any
Election of Deferral or other election as may be necessary or appropriate
hereunder and the right of any employee to benefits payable hereunder. The
Committee shall have all power necessary to adopt, alter and repeal such
administrative rules, regulations and practices governing the operation of the
Plan as it, in its sole discretion, may from time to time deem advisable.

(c)   Committee Actions. The Committee shall not be liable to any person for any
action taken or omitted in connection with the interpretation and administration
of the Plan unless attributable to willful misconduct or gross negligence. The
Committee shall be entitled to conclusively rely upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Company with
respect to the Plan. Participants who are members of the Committee shall not
participate in any action or determination regarding solely their own benefits
payable

13



--------------------------------------------------------------------------------



 



hereunder. All decisions of the Committee shall be by majority of the votes cast
and, except as provided in Section (d) of this Article XIII, decisions of the
Committee made in good faith shall be final, conclusive and binding upon all
parties.

(d)   Claims and Review Procedure. The Committee shall be responsible for the
claims procedure under the Plan. An application for benefits under the Plan
shall be considered a claim for purposes of this Section (d). Until modified by
the Committee, the claims and review procedure set forth in this Section shall
be the mandatory claims and review procedure for the resolution of disputes and
disposition of claims filed under the Plan.

  (i)   Initial Claim. An individual may, subject to any applicable deadline,
file with the Committee a written claim for benefits under the Plan in a form
and manner prescribed by the Committee.

  (A)   If the claim is denied in whole or in part, the Committee shall notify
the claimant of the adverse benefit determination within 90 days after the
receipt of the claim.

  (B)   The 90-day period for making the claim determination may be extended for
90 days if the Committee determines that special circumstances require an
extension of time for determination of the claim, provided that the Committee
notifies the claimant, prior to the expiration of the initial 90-day period, of
the special circumstances requiring an extension and the date by which a claim
determination is expected to be made.

  (ii)   Notice of Initial Adverse Determination. A notice of an adverse
determination shall be set forth in a manner calculated to be understood by the
claimant.

  (A)   the specific reasons for the adverse determination;     (B)   references
to the specific provisions of the Plan document (or other applicable Plan
document) on which the adverse determination is based;     (C)   a description
of any additional material or information necessary to perfect the claim and an
explanation of why such material or information is necessary; and     (D)   a
description of the claims review procedure, including the time limits applicable
to such procedure, and a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse determination on review.

  (iii)   Request for Review. Within 60 days after receipt of an initial adverse
benefit determination notice, the claimant may file with the Committee a written
request

14



--------------------------------------------------------------------------------



 



for a review of the adverse determination and may, in connection therewith
submit written comments, documents, records and other information relating to
the claim benefits. Any request for review of the initial adverse determination
not filed within 60 days after receipt of the initial adverse determination
notice shall be untimely.

  (iv)   Claim on Review. If the claim, upon review, is denied in whole or in
part, the Committee shall notify the claimant of the adverse benefit
determination within 60 days after receipt of such a request for review.

  (A)   The 60-day period for deciding the claim on review may be extended for
60 days if the Committee determines that special circumstances require an
extension of time for determination of the claim, provided that the Committee
notifies the claimant, prior to the expiration of the initial 60-day period, of
the special circumstances requiring an extension and the date by which a claim
determination is expected to be made.     (B)   In the event that the time
period is extended due to a claimant’s failure to submit information necessary
to decide a claim on review, the claimant shall have 60 days within which to
provide the necessary information and the period for making the claim
determination on review shall be tolled from the date on which the notification
of the extension is sent to the claimant until the date on which the claimant
responds to the request for additional information or, if earlier, the
expiration of 60 days.     (C)   The Committee’s review of a denied claim shall
take into account all comments, documents, records and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

  (v)   Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:

  (A)   the specific reasons for the denial;     (B)   references to the
specific provisions of the Plan document (or other applicable Plan document) on
which the adverse determination is based.     (C)   a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits;

15



--------------------------------------------------------------------------------



 



  (D)   a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain information about such procedures; and  
  (E)   a statement of the claimant’s right to bring an action under ERISA
§502(a).

(e)   Deadline to File Claim. To be considered timely under the Plan’s claim and
review procedure, a claim must be filed with the Committee within 1 year after
the claimant knew or reasonably should have known of the principal facts upon
which the claim is based.

(f)   Exhaustion of Administrative Remedies. The exhaustion of the claim and
review procedure is mandatory for resolving every claim and dispute arising
under the Plan as to such claims and disputes.

  (i)   No claimant shall be permitted to commence any legal action to recover
Plan benefits or to enforce or clarify rights under the Plan under Section 502
or Section 510 of ERISA or under any other provision of law, whether or not
statutory, until the claim and review procedure set forth herein have been
exhausted in their entirety; and     (ii)   In any such legal action all
explicit and all implicit determinations by the Committee (including, but not
limited to, determinations as to whether the claim, or a request for a review of
a denied claim, was timely filed) shall be afforded the maximum deference
permitted by law.

(g)   Deadline to File Legal Action. No legal action to recover Plan benefits or
to enforce or clarify rights under the Plan under Section 502 of ERISA or under
any other provision of law, whether or not statutory, may be brought by any
claimant on any matter pertaining to the Plan unless the legal action is
commenced in the proper forum before the earlier of:

  (i)   30 months after the claimant knew or reasonably should have known of the
principal facts on which the claim is based, or

  (ii)   6 months after the claimant has exhausted the claim and review
procedure.

(h)   Knowledge of Fact by Participant Imputed to Beneficiary. Knowledge of all
facts that a Participant knew or reasonably should have known shall be imputed
to every claimant who is or claims to be a Beneficiary of the Participant or
otherwise claims to derive an entitlement by reference to the Participant.

(i)   Information Furnished by Participants. Neither the Company nor the
Committee shall be liable or responsible for any error in the computation of the
accrued benefit of a Participant resulting from any misstatement of fact made by
the Participant, directly or indirectly, to the Company or the Committee, and
used by it in determining the Participant’s accrued benefit. The Company and the
Committee shall not be obligated or required to increase the

16



--------------------------------------------------------------------------------



 



accrued benefit of such Participant which, on discovery of the misstatement, is
found to be understated as a result of such misstatement of the Participant.
However, the accrued benefit of any Participant which is overstated by reason of
any such misstatement shall be reduced to the amount appropriate in view of
accurate facts.
ARTICLE XIV
MISCELLANEOUS

(a)   Funding. The obligation of the Employers to pay benefits under the Plan
constitutes the unsecured promise of the Employers to make payments from their
general assets, and no Participant or Spouse shall have any interest in, or a
lien or prior claim upon, any property of the Employers. With respect to the
benefits under the Plan, each Participant, Spouse or Beneficiary shall have the
status of a general unsecured creditor of the Participant’s Employer. The
Company may establish a so-called “rabbi trust” to hold funds, stock or other
securities to be used in payment of the obligations of the Employers under the
Plan, and may fund such trust; provided, however, that any funds contained
therein shall remain subject to the claims of the general creditors of the
Company or any other Employer for which the Participant performs services. It is
the intention of the Employers that the Plan be unfunded for tax purposes and
for purposes of Title I of ERISA. No liability for the payment of benefits under
the Plan shall be imposed upon any officer, director, employee or stockholder of
the Company or any other Employer, or upon the Board, the Committee or any
member thereof.

(b)   No Guaranty of Benefits. Nothing contained in this Plan shall constitute a
guaranty by any Employer, the Committee or the Board that the assets of any
Employer will be sufficient to pay any benefit hereunder.

(c)   Assignments and Restrictions. To the extent permitted by law, and except
as otherwise provided in this Section (c), no right or interest of a Participant
or Spouse under this Plan shall be transferable or assignable (either at law or
in equity) nor shall any such right or interest be subject to alienation,
anticipation, encumbrance, attachment, garnishment, levy, execution or other
legal or equitable process of any kind, voluntary or involuntary, or in any
manner be liable for or subject to the debts of any Participant or Spouse. If a
Participant shall attempt to or shall transfer, assign, alienate, anticipate,
sell, pledge or otherwise encumber his benefits hereunder or any part thereof,
or if by reason of his bankruptcy or other event happening at any time such
benefits would devolve upon anyone else or would not be enjoyed by him, then the
Company, in its discretion, may terminate his

17



--------------------------------------------------------------------------------



 



interest in any such benefit to the extent the Company considers necessary or
advisable to prevent or limit the effects of such occurrence. Termination shall
be effected by filing a “termination declaration” with the Committee and making
reasonable efforts to deliver a copy to the Participant (the “Terminated
Participant”) whose interest is affected thereby. As long as the Terminated
Participant is alive, any benefits affected by the termination shall be retained
by the Company and, in the Company’s sole and absolute judgment, may be paid to
or expended for the benefit of the Terminated Participants, his spouse, his
children or any other person or persons in fact dependent upon him in such a
manner as the Company shall deem proper. Upon the death of the Terminated
Participant, all benefits withheld from him and not paid to others in accordance
with the preceding sentence shall be paid to the Terminated Participant’s
surviving Spouse or, if none, to the Terminated Participant’s then living
descendants, including adopted children, per stripes.
Notwithstanding the foregoing, amounts payable under this Plan may be withheld
by the Company as they become due to the extent necessary to cover any debts or
other obligations owed to the Company by the Participant, but only if such debts
or other obligations are acknowledged as such in writing by the Participant or
are confirmed as such by a final, nonappealable order of a court of competent
jurisdiction.

(d)   Headings. The various headings used in this Plan are for convenience only
and shall not be used in interpreting the test of the Article, Section,
paragraph or subparagraph in which they appear.

(e)   Employment. The establishment of this Plan shall not be construed to give
any Participant the right to be retained in the service of the Employer.

(f)   Applicable Law. The validity, interpretation, construction and performance
of this Plan shall be governed by the internal substantive laws of the State of
Ohio, without giving effect to the principles of conflict of laws of such State.

(g)   Binding Effect on Employer, Participants, Spouses and Their Successors.
This Plan shall be binding and inure to the benefit of any Employer or its
successors and assigns, and the Participants, Spouses and their heirs, legatees,
distributes, executors, administrators or other legal representatives.

(h)   Participant Information. Each participant shall keep the Committee
informed of his current address and the current address of his Spouse, if
applicable. The Participant shall furnish to the Committee any and all
information deemed by the Committee to be necessary or desirable for the proper
administration of the Plan.

18



--------------------------------------------------------------------------------



 



(i)   Incapacity. In the event that a Participant or Spouse is declared
incompetent and a guardian, conservator or other person is appointed and legally
charged with the care of the person or the person’s estate, the payments under
the Plan to which such Participant or Spouse is entitled shall be paid to such
guardian, conservator or other person legally charged with the care of the
person or the estate. Except as provided hereinabove, when the Company, in its
sole discretion, determines that the Participant or Spouse is unable to manage
his or her financial affairs, the Company may make distribution(s) of the
amounts payable to such Participant or Spouse to any one or more of the spouse,
lineal ascendants or descendants or other closest living relatives of such
Participant or Spouse who demonstrate to the satisfaction of the Company the
propriety of making such distribution(s). Any payment so made shall not exceed
such amount as is permitted under Section 409A of the Code and shall be in
complete discharge of any liability under this Agreement for such payment. The
Company shall not be required to see to the application of any such distribution
made under this Section.

(j)   Code Section 409A. To the extent applicable, it is intended that this Plan
and the benefits payable hereunder comply with the provisions of Section 409A of
the Code. The Plan and the benefits payable hereunder shall be administered in a
manner consistent with this intent, and any provision that would cause the Plan
or benefit payable hereunder to fail to satisfy Section 409A of the Code shall
have no force and effect until amended to comply with Section 409A of the Code
(which amendment may be retroactive to the extent permitted by Section 409A of
the Code and may be made by the Company without the consent of Participants).

ARTICLE XV
AMENDMENT AND TERMINATION

(a)   Amendment. The Plan may be amended from time to time in any respect
whatsoever by the Company and by the Committee to the extent consistent with its
delegated authority. Any such amendment may be retroactive, prospective or both.
No such amendment of the Plan document or termination of the Plan, however,
shall reduce a Participant’s Plan Account as of the date of such amendment
unless the Participant so affected consents in writing to the amendment or such
amendment is deemed necessary by the Company to affect the intended purposes of
this Plan and/or to comply with applicable law.

(b)   Termination. The Company reserves the right to discontinue contributions
at any time. The Company also reserves the right to cause an acceleration of the
time of a Plan payment

19



--------------------------------------------------------------------------------



 



where the acceleration of such payment is made in accordance with one of the
following provisions:

  (i)   Dissolution or Bankruptcy. At the discretion of the Company within
12 months of a corporate dissolution taxed under Code §331 or with the approval
of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that Plan
benefits are included in the Participants’ gross incomes in the latest of:

  (A)   the calendar year in which the Plan termination and liquidation occurs;
    (B)   the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or     (C)   the first calendar year in which
payment is administratively feasible.

  (ii)   Discretionary Termination. At the discretion of the Company, provided
that:

  (A)   the termination and liquidation does not occur proximate to a downturn
in the financial health of the Company;     (B)   all other arrangements
sponsored by the Company that would be aggregated with this arrangement under
Code §409A are also terminated, to the extent any Participant in this Plan also
has a benefit under any such other arrangement;     (C)   no payments in
liquidation of the Plan, other than payments that would have been made under
this Plan had the termination not occurred, are made from the Plan within
12 months of the termination;     (D)   all benefits are fully distributed
within 24 months of such termination; and     (E)   the Company does not adopt a
new arrangement that would be aggregated under Code §409A with this Plan for
3 years following the date the Company has taken all necessary action to
irrevocably terminate and liquidate this Plan

20



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Diebold, Incorporated 401(k) Restoration Supplemental
Employee Retirement Plan has been executed this ___day of December 2008.

              DIEBOLD, INCORPORATED
 
       
 
  By:    
 
       
 
       
 
  Its:    
 
       

21